Citation Nr: 1040808	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-24 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating greater than 20 percent between 
October 1, 2002, and May 18, 2010, and greater than 50 percent 
thereafter, for degenerative joint disease and degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1945 to October 1948, 
May 1945 to May 1950, October 1950 to January 1952, and from 
March 1952 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted the Veteran's claim of service 
connection for degenerative disc disease and degenerative joint 
disease of the lumbosacral spine ("lumbosacral spine 
disability"), assigning a 10 percent rating effective March 6, 
1997.  

In a June 2008 rating decision, the RO assigned a temporary total 
disability rating for the Veteran's service-connected lumbosacral 
spine disability effective from August 12, 2002, to September 30, 
2002, based on the need for surgical or other treatment 
necessitating convalescence.  The RO also assigned a 20 percent 
rating for the Veteran's service-connected lumbosacral spine 
disability effective October 1, 2002.  

A videoconference Board hearing was held at the RO in February 
2010 before the undersigned Acting Veterans Law Judge and a copy 
of the hearing transcript has been added to the record.

In April 2010, the Board denied the Veteran's claim for a higher 
initial rating prior to August 12, 2002, for a service-connected 
lumbosacral spine disability.  The Board also remanded the 
Veteran's higher initial rating claim effective October 1, 2002, 
for a service-connected lumbosacral spine disability to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.

In a June 2010 rating decision, the RO assigned a 50 percent 
rating for the Veteran's service-connected lumbosacral spine 
disability effective May 18, 2010.  This decision was issued to 
the Veteran and his service representative in September 2010.  
Because the initial ratings assigned to the Veteran's service-
connected lumbosacral spine disability are not the maximum rating 
available for this disability, this claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence shows that, between October 1, 
2002, and May 18, 2010, the Veteran's service-connected 
lumbosacral spine disability was manifested by, at worst, 
moderate limitation of motion and forward flexion between 30 and 
60 degrees.

2.  The competent medical evidence shows that, effective May 18, 
2010, the Veteran's service-connected lumbosacral spine 
disability is manifested by, at worst, unfavorable ankylosis of 
the entire thoracolumbar spine; there is no objective medical 
evidence of unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent 
between October 1, 2002, and May 18, 2010, and greater than 
50 percent thereafter, for degenerative joint disease and 
degenerative disc disease of the lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010);  
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5292 (effective before September 26, 2003); 38 C.F.R. 
§ 4.71a, DC 5242 (effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for a lumbosacral spine 
disability is a "downstream" element of the RO's grant of 
service connection for this disability in the currently appealed 
rating decision.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in 
cases where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In 
June 2003, December 2005, and in September 2008, VA notified the 
Veteran of the information and evidence needed to substantiate 
and complete this claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, notice as to what was required to 
substantiate a claim of service connection was provided to the 
Veteran and his service representative in June 2003 and in 
December 2005 prior to the adjudication of this claim in the 
currently appealed rating decision issued in January 2007; thus, 
this notice was timely. Because the Veteran's higher initial 
rating claim is being denied in this decision, any question as to 
the appropriate disability rating or effective date is moot.  See 
Dingess, 19 Vet. App. at 473.  And any defect in the notices 
provided to the Veteran and his service representative has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
was fully favorable to the Veteran on the issue of service 
connection for a lumbosacral spine disability, and because the 
Veteran's higher initial rating claim is being denied in this 
decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held 
that, in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the current 
nature and severity of his service-connected lumbosacral spine 
disability.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected lumbosacral spine 
disability is more disabling than currently evaluated.  He 
testified in February 2010 that he experienced constant low back 
pain as a result of his service-connected lumbosacral spine 
disability.

The Veteran's service-connected lumbosacral spine disability 
currently is evaluated as 20 percent disabling between October 1, 
2002, and May 18, 2010, and as 50 percent disabling thereafter 
under 38 C.F.R. § 4.71a, DC 5292-5242 (limitation of motion of 
lumbosacral spine-degenerative arthritis of the spine).  See 
38 C.F.R. § 4.71a, DC 5292-5242 (2010).  The Board notes 
parenthetically that DC 5292 was re-numbered to DC 5242 when the 
rating criteria for evaluating spine disabilities were revised 
(as discussed below).

VA revised the criteria for evaluating the spine effective 
September 26, 2003.  Thus, the Veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria; 
only the former criteria are to be applied for the period prior 
to the effective date of the new criteria.  VAOPGCPREC 3-2000.

As relevant to this appeal, under DC 5292, effective before 
September 26, 2003, a 10 percent rating was warranted for slight 
limitation of motion of the lumbar spine, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar spine, 
and a 40 percent rating was warranted for severe limitation of 
motion.  See 38 C.F.R. § 4.71a, DC 5292 (effective before 
September 26, 2003).

Effective September 26, 2003, all rating criteria applicable to 
the diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended.  See 68 Fed. Reg. 51,454 (August 27, 2003) codified 
at 38 C.F.R. § 4.71a, DC's 5235 to 5243 (2004).  The amendment 
changed the diagnostic code numbers used for all spine 
disabilities and instituted the use of a General Rating Formula 
for diseases and injuries of the spine for the new DC's 5235 to 
5243.  

Under the General Rating Formula, a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent more of the height.  A 
20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees, the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees, 
the combined range of motion of the cervical spine greater than 
270 degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for evidence of unfavorable ankylosis of the entire 
cervical spine, forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  A maximum 100 percent rating is warranted for evidence of 
unfavorable ankylosis of the entire spine.  These ratings are 
assigned with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  See generally 38 C.F.R. 
§§ 4.71a, DC's 5235-5243 (effective September 26, 2003).

Under the revised rating criteria, the combined range of motion 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal combined 
range of motion of the cervical spine is 340 degrees, and the 
thoracolumbar spine is 240 degrees.  Associated objective 
neurological abnormalities (e.g., bladder and bowel impairment) 
are to be evaluated separately.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. Brown, 8 
Vet. App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a Veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which 
requires consideration of painful motion with any form of 
arthritis), the Veteran's complaints of pain have been considered 
in the Board's review of the diagnostic codes for limitation of 
motion.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an initial rating greater than 20 percent 
between October 1, 2002, and May 18, 2010, and greater than 
50 percent thereafter, for service-connected degenerative joint 
disease and degenerative disc disease of the lumbosacral spine 
("lumbosacral spine disability").  The competent medical 
evidence shows that, between October 1, 2002, and May 18, 2010, 
the Veteran's service-connected lumbosacral spine disability was 
manifested by, at worst, moderate limitation of motion of the 
lumbosacral spine or forward flexion between 30 and 60 degrees 
(as seen on VA examination in August 2003).  VA outpatient 
treatment records dated in November 2002 show that the Veteran 
complained of some low back pain that radiated to his right side 
but was improved.  He also reported feeling better since lumbar 
fusion surgery in August 2002.  His medical history included 
chronic back pain.  He reported significantly less pain to the 
left side and was able to walk approximately 1 mile or further.  
Physical examination showed pain to the right lateral thigh with 
standing and movement but no pain with range of motion in the 
right hip.  The assessment included low back pain with a note 
that some pain likely was related to the lower back.

In December 2002, the Veteran reported feeling generally well 
although he still had low back pain that could go to his right 
lateral thigh more than the left buttock region.  He also 
reported being told he had no acute back issues following a 
recent magnetic resonance imaging (MRI) scan outside of VA.  
Physical examination showed increased back symptoms to the right 
lateral thigh with rotation.  The assessment included low back 
pain, status-post recent surgery, with no acute trauma.

VA MRI of the lumbar spine in April 2003 showed evidence of prior 
bilateral laminectomy at L4-5 with no evidence of recurrent disc 
and a small 5 mm left sided probable facet joint cyst which might 
be encroaching on the left aspect of the thecal sac and could be 
the etiology for the Veteran's pain.  The Veteran's MRI otherwise 
was essentially stable with no evidence of recurrent disc 
herniation.

On VA examination in August 2003, the Veteran's complaints 
included mild discomfort in the low back.  It was noted that he 
was 4 months status-post operative laminectomy and fusion.  He 
reported that this surgery had helped with his low back pain.  He 
denied any sciatica, leg numbness, tingling, or weakness.  
Physical examination of the lumbosacral spine showed a well-
healed surgical scar which was consistent with his surgery and 
showed no signs of infection.  Range of motion testing showed 
flexion to 65 degrees, extension to 20 degrees, and lateral 
rotation to 20 degrees bilaterally.  There was minimal loss of 
lumbar lordosis, some mild paralumbar muscle spasm and 
tenderness, negative straight leg raising, and no motor or 
sensory dysfunction.  X-rays showed spondylosis and status-post 
laminectomy.  The VA examiner stated that he would assign an 
additional 10 degrees range of motion loss in flexion/extension 
for DeLuca.  The impressions included degenerative disc disease 
and degenerative joint disease, lumbosacral spine, status-post 
recent decompression and laminectomy.

On VA outpatient treatment in April 2004, the Veteran's 
complaints included chronic low back pain.  The assessment 
included chronic back pain and significant degenerative joint 
disease.  Following VA outpatient treatment in September 2004, it 
was noted that the Veteran would use a cane for stability as he 
had intermittently in the past.

In January 2006, the Veteran's complaints included severe low 
back pain which radiated occasionally in to his right buttocks 
and right thigh region but no new weakness.  He stated that he 
was not using his cane reliably.  The assessment included low 
back pain.  In September 2006, the Veteran reported that his back 
pain was improved with medication.  

On private outpatient treatment in February 2007, the Veteran's 
complaints included low back pain.  The Veteran's spinal stenosis 
in 2002 was noted.  It was noted that the Veteran's low back pain 
had worsened especially during the previous 1-2 years.  His pain 
was more severe with increased activities and localized to the 
lower lumbar spine, right greater than left, and to the right 
posterior thigh.  There was no lower extremity numbness or bowel 
or bladder impairment.  Physical examination showed moderate 
forward neck posture, moderate increased thoracic kyphosis, and 
straightening of the normal lumbar lordosis.  The Veteran moved 
his lumbar spine freely.  There was moderate decreased lumbar 
range of motion.  He experienced pain with lumbar motion.  There 
was tenderness over the lower lumbar spine posteriorly.  
Neurologic examination was normal.  There was mild low back pain 
with hip range of motion testing.  X-rays and an MRI scan from 
January 2005 were reviewed.  The assessment included chronic low 
back pain, worsening in the past 1-2 years, previous L4-5 spinal 
stenosis decompression in 2002, and multi-level lumbar 
degeneration including grade I L4-5 spondylolisthesis and multi-
level lumbar retrolisthesis.

In March 2007, the Veteran's complaints included low back pain.  
Physical examination was unchanged from February 2007.  X-rays of 
the lumbosacral spine showed multi-level disc degeneration, 
minimal retrolisthesis at L1-3 and L5-S1, grade I degenerative 
spondylolisthesis at L4-5 with 10 percent subluxation, and mild 
kyphosis in the thoracolumbar area.  A lumbar MRI was reviewed 
and showed multi-level lumbar degeneration and no significant 
spinal stenosis.  The assessment was unchanged from February 
2007.

On VA outpatient treatment in April 2008, the Veteran's 
complaints included continued low back pain.  He denied any 
numbness, tingling, weakness, or shooting pain past the knee.  He 
also denied bowel or bladder incontinence.  Neurological 
examination was normal.  It was noted that the Veteran's MRI had 
shown no significant neural involvement and there were no signs 
or symptoms of neural involvement.  The assessment included left 
side low back pain.  

In May 2008, the Veteran complained of continuing low back pain 
which radiated to his left lower extremity and was severe and 
required him to change his daily activities.  The assessment 
included low back pain.  It was noted that the Veteran would be 
given a trial of very low dose Vicodin.

Private x-rays taken in July 2008 showed a normal lumbosacral 
spine with no subluxation or scoliosis, normal vertebral body 
height, severe disc space loss at L1-2, mild disc space loss at 
L2-3 and T12/L1, and mild disc space loss at L5/S1, and large 
anterior osteophytes at L1-2 and moderate at T11-12 and L2-3.

On VA examination in January 2009, the Veteran's complaints 
included low back pain.  He reported no surgery and apparently 
intermittently used a cane, including at this examination.  He 
stated that he never was pain-free and experienced moderate to 
severe pain with stiffness, some fatigability, and poor 
endurance.  He also reported radiating pain down his left lower 
extremity to the knee.  He was able to drive 100 miles before he 
had to stop due to low back pain.  He had been retired for more 
than 20 years.  He could walk for approximately 20 minutes, sit 
for 30 minutes, and stand for 20 minutes.  He used a cane for low 
back pain.  He experienced daily flare-ups of low back pain, 
lasting up to an hour or so, but denied any incapacitating 
episodes which required physician-ordered bed rest in the past 
year.  Physical examination of the low back showed tenderness and 
muscle spasm.  Range of motion testing showed forward flexion to 
70 degrees reduced to 65 degrees because of discomfort, extension 
to 25 degrees reduced to 20 degrees because of discomfort, left 
and right lateral flexion to 25 degrees reduced to 15 degrees 
because of discomfort, and no report of radiating pain, numbness, 
or tingling.  There was normal sensation and muscle mass in the 
lower extremities.  There was no additional change on repetitive 
range of motion testing, even under DeLuca.  X-rays of the 
lumbosacral spine showed spondylolisthesis L4-5 slightly more 
prominent at L4-5, a small left lateral disc protrusion of 
uncertain clinical significance at L5 to S-1.  The impressions 
included L4-5 post-operative changes of what appeared to 
represent degenerative type, grade I, spondylolisthesis at L4-5 
producing mild central canal stenosis, and chronic changes due to 
degenerative disc disease without disc herniation or central 
canal stenosis at L1-2.

In a July 2009 letter, a VA examiner stated that he had followed 
the Veteran for many years for multiple medical issues, including 
his chronic low back pain.  This examiner stated that the 
Veteran's severe pain limited his ability to do his activities of 
daily living.  He opined that the Veteran's back pain syndrome 
was severely limiting and precluded him from many usual 
activities at home as well as prolonged sitting or standing.

On VA outpatient treatment in October 2009, the Veteran reported 
that he felt generally well, he was walking better, and he 
experienced less back pain since he started using creams and 1/2 
Vicodin three times a day.  He felt that he was tolerating this 
treatment regimen well.  He reported being able to walk 
approximately 1/2 mile with his wife at his pace, limited by back 
pain.  The assessment included low back pain which was much 
improved with current medication.

In December 2009, the Veteran complained of 4 days of increased 
left sided low back pain after "he scooted under his car looking 
for a leak."  When he tried standing, he twisted his back and 
initially could not stand straight.  Walking and laying down 
increased his low back pain and sitting decreased it.  It was 
noted that he had a walker with him and another one at home.  
Objective examination showed he was sitting in a wheelchair, 
getting up and down was painful, and straight leg raising on the 
left produced pain.  X-rays showed no significant changes.  The 
assessment was acute exacerbation of chronic lumbosacral spine 
pain.

The Board acknowledges that the Veteran complained continuously 
of low back pain between his first post-surgical outpatient 
treatment visits in October 2002 (following lumbar spine fusion 
in August 2002) and May 2010.  There is no objective evidence 
showing that his service-connected lumbosacral spine disability 
has worsened, however, such that an initial rating greater than 
20 percent is warranted under either the former rating criteria 
(DC 5292) or the revised rating criteria (DC 5242), effective 
September 26, 2003, for evaluating spine disabilities.  In order 
to merit a higher disability rating of 40 percent under DC 5292, 
the Veteran's service-connected lumbosacral spine disability 
needed to be manifested by severe limitation of motion.  See 
38 C.F.R. § 4.71a, DC 5292 (effective before September 26, 2003).  
The medical evidence shows that, at worst, the Veteran 
experienced moderate decreased lumbar range of motion as seen on 
private outpatient treatment in February and in March 2007.  In 
order to qualify for a higher initial rating under DC 5242, 
effective September 26, 2003, the Veteran's service-connected 
lumbosacral spine disability needed to be manifested by forward 
flexion limited to 30 degrees or less or by favorable or 
unfavorable ankylosis of the thoracolumbar spine or the entire 
spine.  See 38 C.F.R. § 4.71a, DC 5242 (effective from 
September 26, 2003).  Here, the evidence shows that, at worst, 
the Veteran's forward flexion of the lumbosacral spine was 
limited to 70 degrees, reduced to 65 degrees because of 
discomfort, on VA examination in January 2009.  No spine 
ankylosis (whether favorable or unfavorable) was noted on any of 
the VA or private outpatient treatment visits of VA examination 
reports completed during this time period.  The Veteran also has 
not identified any other records from this time period which show 
that his service-connected lumbosacral spine disability worsened.  
In summary, absent evidence demonstrating either severe 
limitation of motion of the lumbar spine (i.e., a 40 percent 
rating under the former DC 5292), or evidence demonstrating 
forward flexion limited to 30 degrees or less or by favorable or 
unfavorable ankylosis of the thoracolumbar spine or the entire 
spine (i.e., a 40 percent rating under the revised DC 5242), 
effective September 26, 2003, the Board finds that the criteria 
for an initial rating greater than 20 percent between October 1, 
2002, and May 18, 2010, for the Veteran's service-connected 
lumbosacral spine disability have not been met.

The Veteran also is not entitled to an initial rating greater 
than 50 percent for a service-connected lumbosacral spine 
disability effective May 18, 2010, under either the former or 
revised rating criteria for evaluating spine disabilities.  The 
Board notes that the 50 percent rating assigned effective May 18, 
2010, for his service-connected lumbosacral spine disability 
exceeds the maximum disability rating available for limitation of 
motion of the lumbar spine under the former DC 5292.  See 
38 C.F.R. § 4.71a, DC 5292 (effective before September 26, 2003).  
Thus, only the revised rating criteria for evaluating spine 
disabilities are applicable for this time period.  The objective 
evidence does not show that the Veteran's service-connected 
lumbosacral spine disability is manifested by more than 
unfavorable ankylosis of the entire thoracolumbar spine such that 
a higher initial rating than 50 percent is warranted under 
DC 5242.  See 38 C.F.R. § 4.71a, DC 5242 (effective September 26, 
2003).  

On VA examination on May 18, 2010, the Veteran complained of 
continuous low back pain mostly from the center to the left side 
of the lower back which radiated down to the left lower 
paraspinal, posterior thigh and thigh area, lateral side of the 
thigh and knee, and front of the mid-leg 3-4 times a week.  He 
denied any bladder problems.  He reported using a cane to assist 
his ambulation for the past year or more.  He also reported that, 
when his back hurt, he tended to lose his balance when walking.  
His activities of daily living usually were impaired because of 
the low back pain.  He could sit only for 15-20 minutes and 
needed to change position or move around.  He could lift only 15-
20 pounds and experienced back pain when he did so.  He could sit 
for 30 minutes in a good chair but less than that if he was in a 
bad chair.  He could walk for 5 minutes.  He rated his daily low 
back pain as 8/10 on a pain scale (with 10/10 being the worst 
pain) and experienced daily flare-ups of pain which were 10/10 on 
a pain scale for a few minutes, especially after sitting for a 
long period of time.  He reported using a back brace if he was 
walking or standing for a while but did not wear a back brace at 
this examination.  He also reported experiencing some left lower 
back spasms 2-3 times daily for a few minutes at a time.  He 
denied any incapacitating episodes of low back pain.  He also 
experienced stiffness and limited motion due to back pain.  He 
denied any fatigability or lack of endurance.  

Physical examination in May 2010 showed his gait was assisted 
with a cane in his right hand and he walked slowly.  He was 
unable to heel or toe walk because of pain on his feet.  He also 
was afraid of losing his balance due to his low back pain.  His 
posture was stooping with obvious kyphosis of the thoracic spine.  
There was a 30 degree angle of kyphosis, which was moderate, and 
likely due to arthritis.  There was no obvious scoliosis or 
listing of the spine when he walked.  The lower lumbar spine was 
flat and his gait was reciprocal when he walked.  The Veteran was 
very careful on moving and used his hands to get up from the 
chair.  He was very slow in changing positions on the examining 
table and complained of pain and grimaced with any low back 
motion.  Range of motion testing showed forward flexion to 
50 degrees with pain in the lower back.  Forward flexion was 
reduced to between 30 and 50 degrees on repetitive range of 
motion testing.  Lateral bending was 10 degrees bilaterally with 
pain on either side.  Extension was to 10 degrees with pain in 
the center of the lower back.  Rotation was to 15 degrees in both 
directions with pain mostly on the left lower back shooting down 
to the tailbone.  Straight leg raising to the right was possible 
to 45 degrees with pain in the lower back.  Straight leg raising 
to the left was possible to 15 degrees with pain in the lower 
back and shooting down to the left posterior thigh up to the knee 
area.  Following repeated testing, forward flexion produced pain 
from 30-50 degrees but all other ranges of motion remained the 
same.  The VA examiner added an additional 20 degrees of lost 
forward flexion for the lumbosacral spine mainly due to painful 
motion, no weakened movement, no incoordination, no impaired 
endurance, and no instability.  The VA examiner stated that there 
was unfavorable ankylosis of the thoracolumbar spine present.  
The diagnoses were degenerative disc disease, status-post 
decompression surgery for L4-5 of the lumbosacral spine, left leg 
sciatica secondary to the lumbosacral spine, and kyphosis of the 
thoracic spine due to degenerative joint disease.

Applying the revised rating criteria, the Board notes that the 
presence of unfavorable ankylosis of the thoracolumbar spine on 
VA examination on May 18, 2010, demonstrates the Veteran's 
entitlement to a 50 percent rating for his service-connected 
lumbosacral spine disability as of that date.  Id.  The Board 
acknowledges that the Veteran continued to complain of constant 
low back pain at this examination and his range of motion in his 
lumbosacral spine was severely limited.  There were no physical 
examination results obtained in May 2010 which indicated the 
presence of unfavorable ankylosis of the entire spine, however, 
such that a higher initial rating is warranted under DC 5242.  
See 38 C.F.R. § 4.71a, DC 5242 (effective September 26, 2003).  
The Veteran also has not identified or submitted any competent 
evidence showing that he experiences unfavorable ankylosis of the 
entire spine.  Absent such evidence, the Board finds that the 
criteria for an initial rating greater than 50 percent effective 
May 18, 2010, for service-connected degenerative joint disease 
and degenerative disc disease of the lumbosacral spine are not 
met.  Id.



Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected lumbosacral spine 
disability.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected lumbosacral spine disability are not 
inadequate in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's service-connected lumbosacral spine disability .  This 
is especially true because the 50 percent rating currently 
assigned for the Veteran's lumbosacral spine disability effective 
May 18, 2010, contemplates severe disability.  Moreover, the 
evidence does not demonstrate other related factors such as 
marked interference with employment and frequent hospitalization.  
The Veteran has been retired since 1987, including throughout the 
pendency of this appeal.  The Veteran also does not contend, and 
the evidence does not show, that he has been hospitalized 
frequently for treatment of his service-connected lumbosacral 
spine disability.  In fact, it appears that he has not been 
hospitalized to treat this disability since his lumbar spine 
fusion surgery in August 2002.  In light of the above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 20 percent between 
October 1, 2002, and May 18, 2010, and greater than 50 percent 
thereafter, for degenerative joint disease and degenerative disc 
disease of the lumbosacral spine is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


